Citation Nr: 0408560	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-03 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for manic depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to May 1974.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board observes that the veteran's claim of entitlement to 
service connection for a psychiatric disorder was first 
considered and denied by the RO in an unappealed February 
1979 rating decision.  See 38 U.S.C.A. § 7105(c) (West 2002) 
(if a notice of disagreement (NOD) is not filed within one 
year of notice of the RO's decision, the RO's determination 
becomes final).  See also 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.302 (2003), etc.  And while the Board acknowledges 
that the RO, in its more recent September 2000 decision, made 
a determination as to whether new and material evidence had 
been received to reopen the claim, the Board must also make 
this threshold preliminary determination because this affects 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the merits of it on a de novo basis.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
So the issue on appeal is whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for manic depression.

Unfortunately, further development is required is this case 
before deciding whether the claim has merit.  So, for the 
reasons explained below, the claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.




REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The RO 
informed him of the evidence necessary to substantiate his 
claim in a May 2003 letter.  But the RO failed to inform him 
of his rights and responsibilities under the VCAA, and whose 
responsibility it would be to obtain supporting evidence.  
Further, mere notification of the necessary evidence to be 
obtained, without a discussion of provisions of the VCAA, his 
rights and responsibilities, VA's responsibilities, and the 
concerning the claim at hand, is insufficient to comply with 
the VCAA.  As a consequence, his claim was certified to the 
Board without him being given appropriate notice of his 
rights and responsibilities, and VA's responsibilities under 
the VCAA.  And the Board, itself, cannot correct this 
deficiency; the RO must do this instead.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the veteran as to what is needed to 
substantiate his claim and its duty to notify him of VA's 
responsibilities in assisting him in the development of his 
claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Accordingly, despite the RO's best efforts to 
prepare this case for appellate review by the Board, a remand 
is required.

In addition, the Board observes that the veteran submitted a 
statement in support of his claim in July 2002.   At that 
time, the veteran also submitted several VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)), including ones for 
obtaining medical records from W. C. McQuinn, M.D. and R. 
Smith, M.D.  According to the veteran, these physicians 
provided treatment for the veteran's symptoms in the 1970s 
and 1980s.  Nonetheless, there is no evidence that the RO 
attempted to obtain any of these treatment records.  

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his petition to 
reopen the previously denied and 
unappealed claim for service connection 
for manic depression, and the evidence, 
if any, the RO will obtain for him.  Also 
advise him that he should submit any 
relevant evidence in his possession 
concerning this claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).  

As well, the VCAA notice must apprise the 
veteran of the provisions of this new 
law, specifically concerning his petition 
to reopen the previously denied claim of 
entitlement to service connection for 
manic depression.  The prior 
notification, in a May 2003 letter, was 
insufficient.  The VCAA notification also 
must apprise him of the kind of 
information and evidence needed from him, 
and what he could do to help his claim, 
as well as his and VA's responsibilities 
in obtaining evidence.  And he must be 
given an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding this 
claim.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
the veteran's treatment for a psychiatric 
disorder, including, but not limited to:  
records from Robert Smith, M.D. and 
William C. McQuinn, M.D. 

3.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	NANCY R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




